Exhibit 16.1 February 1, 2011 Securities and Exchange Commission treet, N.E. Washington, DC 20549 RE: Healthient, Inc. Gentlemen: We have read and agree with the comments in Item 4 of the Form 8-K/A of Healthient, Inc. datedFebruary 1, 2011except for the following: The Healthient, Inc. reports issued by K. Brain Pybus, CPA P.A. for the years ended June 30, 2010 and 2009, included in Time Associates, Inc. Form 8-K dated October 5, 2010, Item 9.01 as Exhibit 99.1 raised substantial doubt about Healthient, Inc's ability to continue as a going concern. /s/ K. Brain Pybus, CPA K. Brain Pybus, CPA North Palm Beach, FL
